Order filed, March 10, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00037-CV
                                 ____________

IN THE GUARDIANSHIP OF ESTATE OF PATRICIA FAY WESTBO, AN
             INCAPACITATED PERSON, Appellant


                    On Appeal from the Probate Court No 1
                             Harris County, Texas
                      Trial Court Cause No. 408,458-401


                                      ORDER

      The reporter’s record in this case was due February 27, 2014. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Patricia Palmer, the substitute court reporter, to file the record in
this appeal within 30 days of the date of this order.

                                   PER CURIAM